Citation Nr: 1550904	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral lower extremity disorder. 

2.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to service-connected residuals of fracture of the left ankle. 

3.  Entitlement to service connection for stomach cancer, to include as secondary to service-connected hiatal hernia with reflux.

4.  Entitlement to service connection for type II diabetes mellitus. 

5.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture of the left ankle. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970 and from October 1974 to December 1978. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a September 2010 rating decision, the RO denied service connection for stomach cancer.  In a March 2012 rating decision, the RO denied service connection for type II diabetes mellitus, continued the 20 percent disability evaluation for left ankle disability, and denied service connection for arthritis.

In July 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that it has adjudicated the claim regarding the lower extremities as a claim to reopen.  Although the RO did not do so in the 2012 rating decision, and the Veterans Law Judge (VLJ) did not note the issue as such at the Board hearing, the knee and hip disorders were previously adjudicated in rating decisions and not appealed.  There is no prejudice to the Veteran, however, as the claim is reopened herein.  At the Board hearing, the Veteran clarified that the arthritis claim was regarding his hips and knees.  

The issues of service connection for a bilateral lower extremity disorder and increased evaluation for residuals of fracture of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for bilateral knee and hip disorders, finding that the knee arthritis was unrelated to service or service-connected left ankle disorder and that there was no hip disorder.  

2.  In a September 2008 rating decision, the RO found there was no new and material evidence to reopen the claim for service connection for a bilateral knee disorder.  

3.  Evidence received since the September 2006 and September 2008 rating decisions includes evidence that the Veteran's bilateral lower extremity disorders may be due to his service-connected left ankle disorder.   

4.  There is no current diagnosis of stomach cancer. 

5.  The most probative evidence of record demonstrates that diabetes mellitus did not manifest during service, did not manifest within one year of service discharge, and is not otherwise related to active service. 


CONCLUSIONS OF LAW

1.  The September 2006 rating recision that denied service connection for bilateral hip and knee disorders is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2.  The September 2008 rating recision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral lower extremity disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

4.  Stomach cancer was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

4.  Type II diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the claim of service connection for a bilateral lower extremity disorder which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015). 

As to the remaining issues discussed herein, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent a letter to the Veteran in July 2010 regarding his cancer claim which was prior to the initial adjudication of the claims.  Although a February 2012 letter was sent ostensibly regarding the Veteran's diabetes claim, it did not contain service connection provisions.  A reasonable person, however, would understand what was necessary to substantiate the claim as he was advised of the requirements in a June 2012 statement of the case and was reminded of the elements at the Board hearing.  The 2010 letter advised the Veteran of what the evidence must show to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence.  The letters also explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran and his representative have not identified any outstanding evidence relevant to the claims.  

The Veteran has not been afforded VA medical examinations in connection with his claims decided herein.  However, no such examinations are necessary.  As will be explained in detail below, there is no indication that stomach cancer has been diagnosed, and diabetes mellitus was not shown in service or until many years after service discharge.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The record is missing evidence of a disability, McLendon element (1) in the case of the claim for stomach cancer; and is missing critical evidence of an event, injury, or disease occurred in service, element (2) in the case of the claim for diabetes mellitus. 

A VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c) (2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the July 2015 hearing before the Board, as the VLJ discussed the lack of a current diagnosis of cancer and elicited information regarding the diagnosis of diabetes mellitus and the alleged exposures during service.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Claim

In a June 2012 Statement of the Case (SOC), the RO appears to find that new and material evidence had been received to reopen the claim for service connection for a arthritis, but continued to deny the underlying de novo claim.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's claims of service connection for bilateral knee and hip disorders were denied in a September 2006 rating decision.  The RO found no evidence of a current hip disorder and that bilateral knee arthritis was unrelated to service or service-connected left ankle disorder.  The Veteran did not appeal the determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.

The Veteran's claim of service connection for bilateral knee disorder was denied in a September 2008 rating decision.  The RO found that no new and material evidence had been submitted to reopen the claim. The Veteran did not appeal the determination nor was new and material evidence submitted within one year.  Accordingly, the determination is final.  Since these rating decisions, no new and relevant official service department records have been associated with the claims file.  

At the time of 2006 rating decision, the evidence of record included a service treatment record dated in January 1975 showing complaints of muscle aches of the legs.  Medical records dated March 1992 showed treatment for right knee disorder, and records dated February 1993 showed right knee joint arthritis and weakness.  Complaints of left knee pain were noted in April 1996 and degenerative changes of the left knee were shown in October 1999.

Pertinent evidence received since the September 2006 rating decision includes a March 2008 private medical opinion noting that "[c]learly having ankle issues can lead to changes in gait pattern overall and whether or not this contributed significantly, I am not sure there is any way ultimately to know."

Pertinent evidence received since the September 2008 rating decision, includes a November 2014 VA examination report that provided a negative nexus opinion, without adequate rationale.    

For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met because there is now additional nexus evidence regarding the Veteran's lower extremity disorders.  Based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for a lower extremity disorder.  To this extent, the appeal is granted. 

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, to include diabetes mellitus and malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, diabetes mellitus was not manifested within a year of service discharge, and stomach cancer has not been found, as further discussed below.  

Furthermore, service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Stomach Cancer 

The Veteran contends that he has stomach cancer secondary to his service-connected hiatal hernia. 

Review of the evidence shows that there is no diagnosis of stomach cancer.  A May 2005 VA treatment record specifically noted that the Veteran did not have a history of cancer.  Although the Veteran asserts that he was diagnosed with stomach cancer in April 15, 2010, and VA treatment records reflect the Veteran's report that he was told that he had stomach cancer, the records are silent for any diagnoses of such.  Furthermore, at his July 2015 VA hearing, the Veteran testified that his gastroesophageal reflux disease (GERD) is the start of cancer in the esophagus.  See Hearing Transcript, p. 4.  He stated he did not have a cancer diagnosis at that time.  

The Veteran, as a lay person, is competent to note what he experiences and has been told.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the record shows that the Veteran has not been diagnosed with stomach cancer.  Indeed, the Veteran himself clarified at his hearing that he actually had GERD (which is technically service-connected), which he believed to be the start of cancer.  Significantly, the Veteran does not currently have stomach cancer.  The question as to whether he has cancer is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran has stomach cancer.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis of stomach cancer.  See 38 C.F.R. § 3.159 (a) (1) (2015).  While the Veteran is competent to report what he has been told, the evidence, including his own testimony, demonstrates that he does not have stomach cancer.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the evidence that is negative for any findings of stomach cancer.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich, 104 F.3d at 1332.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has stomach cancer, the Board finds that the Veteran is not entitled to service connection.

Type II Diabetes Mellitus

The Veteran essentially contends that he exposed to something during service in Alaska, which was a testing ground, which led to his type II diabetes mellitus.  He did not know what he was exposed to.  He does not allege Agent Orange exposure.  

The Veteran's service treatment records are silent for any findings or complaints of diabetes mellitus.  2002 VA treatment records showed a diagnosis of diabetes mellitus, newly diagnosed.  2004 and 2005 VA records noted there was no history of diabetes.  In a January 2012 statement, the Veteran indicated that on December 6, 2011, his primary care physician told him that he had been diabetic for seven years but had not been diagnosed.   

Based on the evidence, the Board finds that service connection is not warranted.  There is no dispute that the Veteran currently has diabetes mellitus as the record is replete with notations of treatment for such.  However, the evidence of record indicates that the Veteran's diabetes mellitus was not manifested until many years after service.  Affording the Veteran all benefit of the doubt and placing the onset of such in 2002, this is over 25 years after service discharge.  

In addition, such evidence, including the statements of the Veteran, does not serve to establish any in-service exposures linking the development of the claimed diabetes mellitus to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  The Veteran himself indicated that he did not know what he was exposed to and he did not assert any symptoms during active service.   

Moreover, there is no competent and credible evidence of record otherwise linking the Veteran's diabetes mellitus to his active service.  The lay and medical evidence of record does not support the contention that his current diabetes mellitus is related to his active service.  Treatment records show treatment for diabetes mellitus beginning in 2011 but do not provide an opinion linking the current disease to service.  

Likewise, the competent and credible evidence of record does not show the manifestation of diabetes mellitus to a compensable degree within one year of separation from service.  In fact, as noted, the medical evidence reveals that the Veteran was not diagnosed with diabetes mellitus until 2002, over 25 years following service.  Moreover, the Veteran does not contend that diabetes mellitus manifested in the presumptive one-year time period.  Thus, service connection is not warranted on a presumptive basis.

The Veteran, as a lay person, is not competent to link diabetes mellitus to service, which is a complex medical question.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a medical opinion.  See 38 C.F.R. § 3.159 (a) (1) (2015).  In the absence of any evidence of diabetes mellitus manifested to a compensable degree within one year of separation, or a relationship between the Veteran's current diabetes mellitus and his service, all elements of service connection cannot be met.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Board concludes that the preponderance of the evidence is against a finding for service connection for diabetes mellitus.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a bilateral lower extremity disorder is granted.

Service connection for stomach cancer, to include as secondary to service-connected to hiatal hernia with reflux, is denied.

Service connection for type II diabetes mellitus is denied. 


REMAND

As noted and set forth above, the Veteran was afforded an examination for his bilateral knee disorder in November 2014.  However, the Board finds that the examination report is inadequate.  Rather than providing factual and medical rationale as to whether the Veteran's knee disorder was caused or aggravated by his ankle disability, the examiner merely cited to the September 2008 rating decision and then simply added that she found that no new and material evidence had been submitted to substantiate the claim.  Accordingly, the Board finds that a new examination is necessary to determine the nature and etiology of any current bilateral knee and hip disorder.   

As to the claim for an increased rating for left ankle disability, the Veteran was last afforded an examination in February 2012.  In its March 2014 statement, the Veteran's representative argued that the 2012 VA examination was outdated and a contemporaneous examination was necessary to determine the current severity of his disability.  At the Board hearing, the Veteran asserted his ankle had worsened.  Therefore, the Veteran should be afforded a new examination to determine the nature and severity of his left ankle disability. 

On remand, any additional evidence should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from December 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology of any current bilateral knee and hip disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full history from the Veteran.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Following examination of the Veteran and a review of the record, the examiner must identify all current bilateral knee and hip disorders.  If a prior diagnosis of record is no longer present, the examiner must address such diagnosis.

For each knee and hip diagnosis identified during the appeal period, the examiner must answer the following questions:

a) is it as likely as not (50 percent or greater probability) that each disorder manifested in service or is otherwise related to his military service.

b) is it as likely as not (a 50 percent probability or more) that each disorder is either caused by or permanently aggravated by his service-connected left ankle disorder.

4.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and severity of his service-connected residuals of fracture of left ankle.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  In particular, the examiner must report the results of range of motion testing, indicate whether the Veteran was wearing any prosthetics (e.g. brace), and identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was provided.

6.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


